DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, claims 1-3,6,8,10,11, and 13-18 in the reply filed on 2/25/2022 is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,6,10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav (US 20200221442) in view of Carames (US 11,166,153).
Re claim 1:
Shreevastav discloses maintaining a connectivity schedule that includes a device profile for each of multiple NB-loT devices (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs – where the configuration is a device profile), 
wherein each device profile indicates information of a respective NB-loT device (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources), and 
wherein the connectivity schedule categorizes each of the multiple NB-loT devices into one of multiple priority levels based on (Para.[0130]  A feature that allows to prioritize certain configured NB-IoT devices such as the wireless device 120, especially industry or factory served by the network node 110, such as an NB-IoT cell in order to provide them better service and enable efficient resource planning for the network node 110 such as the eNB.); 
causing the multiple NB-loT devices to connect to the 5G network in accordance with the connectivity schedule (Para.[0122]  The network node 110, 130 may use input based on usual mobile traffic together with input from the configuration according to embodiments herein to pre-allocate resource for the wireless device 120, 122 and Para.[0062]  Scheduling Resource (UL/DL) may be pre-allocated for prioritized user (industry valve/sensors) e.g. the wireless device 120, whose data generation periodicity is known), 
wherein the multiple NB-loT devices are caused to connect to the 5G network at different time patterns based on the multiple priority levels of the multiple NB-loT devices (Para.[0063]  The configuration according to embodiments herein may further be used to block low priority users if it knows a high priority user) e.g. the wireless device 120, is going to access the NW such as the wireless communications network 100 and Para.[0100]  For the fixed wireless device 120 such as e.g. a stationary and/or semi-stationary NB-IoT device that sends data periodically, e.g. once every hour, day, week etc.), and 
wherein the different time patterns include a particular time pattern for a particular NB-loT device (Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs and Para.[0100]  For the fixed wireless device 120 such as e.g. a stationary and/or semi-stationary NB-IoT device that sends data periodically, e.g. once every hour, day, week etc.); 
detecting a change in a condition of the 5G network based on network activity (Para.[0130] The eNB may provisionally change and reserve the NPRACH and scheduling resource over different time of the day. Or an operator may coordinate with the service providers to coordinate the behavior of such devices. This is an advantage since load balancing may be done by handling some of the traffic only during the less busy period also referred to as non-peak hours); and 
in response to the detected change in the condition of the 5G network, adjusting the connectivity schedule for the particular NB-loT device to connect to the 5G network in accordance with a new time pattern different from the particular time pattern (Para.[0130]  The eNB may provisionally change and reserve the NPRACH and scheduling resource over different time of the day. Or an operator may coordinate with the service providers to coordinate the behavior of such devices. This is an advantage since load balancing may be done by handling some of the traffic only during the less busy period also referred to as non-peak hours).
Shreevastav does not explicitly disclose a capability or service of a NB-IoT device.
Carames discloses a profile indicates a capability or service of a device and priority based on a capability or service of a device (Fig.4A Subscriber Profiles and Fig.4B ref. 405 UE capability and ref. 410 Service type and Col. 8 lines 22-23  Referring to FIG. 4B, UE capability field 405 may include operation mode capabilities information for a UE device 180 and Col.8 lines 32-39  Device type field 415 may include information indicating a type of UE device 180, such as a smartphone, a fixed wireless device, a telematics device, an IoT device, etc. Service type field 420 may include information indicating a service type designated by a subscription or use case. Service type filed 420 may distinguish, for example, between WPS, emergency service, conventional data sessions, etc and Col.7 ref. 37-41  For example, an RFSP value stored by UDM 264 may be preselected to correspond to a subscription category (e.g., IoT vs. consumer) or service type (e.g., Wireless Priority Service (WPS), E911, etc.) associated with UE device 180).
Shreevastav and Carames are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include a profile with capability or service information as taught by Carames in order to select and control device access to a network (Carames Col.2 lines 62-67).


Re claim 3:
Shreevastav  discloses wherein the different time patterns include different points in time or different time periods for connecting the multiple NB-loT devices with the 5G network (Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs and Para.[0100]  For the fixed wireless device 120 such as e.g. a stationary and/or semi-stationary NB-IoT device that sends data periodically, e.g. once every hour, day, week etc.).
Re claim 6:
Shreevastav discloses wherein the connectivity schedule groups NB-loT devices per regions of the 5G network, and wherein the multiple NB-loT devices belong to a first group, the method further comprising (Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0137] The method according to any of the embodiments 1-2, wherein the wireless device is comprised in a group of fixed wireless devices 120, 122, and wherein the parameters further comprises an identity of the group of fixed wireless devices 120, 122): 
adjusting the connectivity for the first group in accordance with a first adjustment; and adjusting the connectivity for a second group of NB-loT devices in accordance with a second adjustment different from the first adjustment (Para.[0130] The eNB may provisionally change and reserve the NPRACH and scheduling resource over different time of the day. Or an operator may coordinate with the service providers to coordinate the behavior of such devices. This is an advantage since load balancing may be done by handling some of the traffic only during the less busy period also referred to as non-peak hours).
Shreevastav does not explicitly disclose a second group and a second adjustment different from the first adjustment.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the system of Shreevastav is not limited to a single group and a single adjustment because as shown in Figure 2, the network serves different service areas and hence different groups of devices, which would have their respective second adjustments. 
Re claim 10:
Shreevastav discloses wherein the different time patterns are unique between the multiple priority levels such that NB-loT devices of each priority level connect to the 5G network at a common point in time or during a common time period (Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs and Para.[0100]  For the fixed wireless device 120 such as e.g. a stationary and/or semi-stationary NB-IoT device that sends data periodically, e.g. once every hour, day, week etc).
As shown above, Shreevastav discloses scheduling devices based on a device profile.  Shreevastav also discloses devices having different periodicity of data and resources needed.  Shreevastav does not explicitly disclose unique patterns and a common point in time or time period.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the devices are scheduled at unique times in order to avoid collision for accessing the network for data communication and for a group of devices to connect at a common time in order to receive control signaling.
Re claim 16:
Shreevastav discloses (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs), 
wherein the connectivity schedule categorizes the multiple NB-loT devices into one of multiple risk levels associated with time patterns in which the multiple NB-loT devices are scheduled to connect to the wireless telecommunications network (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0101] Table QoS/Priority (1 to 10) and Dedicated Resource need DL/UL (low 5 SF, medium 10 SF, high 20 SF)); and 
(Para.[0122]  The network node 110, 130 may use input based on usual mobile traffic together with input from the configuration according to embodiments herein to pre-allocate resource for the wireless device 120, 122 and Para.[0062]  Scheduling Resource (UL/DL) may be pre-allocated for prioritized user (industry valve/sensors) e.g. the wireless device 120, whose data generation periodicity is known); 
receive an indication of a condition of the wireless telecommunications network based on network activity; and 
cause the (Para.[0130] The eNB may provisionally change and reserve the NPRACH and scheduling resource over different time of the day. Or an operator may coordinate with the service providers to coordinate the behavior of such devices. This is an advantage since load balancing may be done by handling some of the traffic only during the less busy period also referred to as non-peak hours).
Shreevastav does not explicitly disclose a PCF and a UDM.
Carames discloses a PCF storing policies (Col.7 lines 17-21  As indicated at reference 320, PCF 266 may apply the stored subscription data, the stored network data, and/or the dynamic network data to the 5G operation mode selection model to dynamically assign a RAT/Frequency Selection and Prioritization (RFSP) value for UE device 180) and a UDM (Fig.2 ref. 264).
Shreevastav and Carames are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include a profile with capability or service information as taught by Carames in order to select and control device access to a network (Carames Col.2 lines 62-67)
As shown above, the combination of Shreevastav in view of Carames discloses a PCF, a UDM, enabling devices to connect to the network according to a schedule, determining a network condition, and adjusting a schedule based on the network condition. Shreevastav in view of Carames does not explicitly disclose the UDM enabling the devices to connect, receiving an indication, and causing the PCG to adjust.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the UDM enables devices to connect according to a network, determines, a network condition, and causing the PCF node to adjust the schedule because the UDM manages data for access authorization, user registration and network profiles.  Therefore the enabling, receiving, and causing steps would occur at a UDM because the enabling, receiving, and causing are related to information managed by a UDM.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav in view of Carames as applied to claim 1 above, and further in view of Aksu (US 20200374900) and Macmullan (US 20180242165).
Re claim 2:
As discussed above, Shreevastav in view of Carames meets the limitations of the parent claims.
Shreevastav further discloses obtaining device-specific data of each NB-loT device (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs); 
updating the capability or service for the connectivity schedule based on the obtained device-specific data of the particular NB-loT device (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs); and 
categorizing each NB-loT device into a high priority level the low priority level (Para.[0101] Table QoS/Priority (1 to 10) and Dedicated Resource need DL/UL (low 5 SF, medium 10 SF, high 20 SF) – where more resources are a longer time period).
Shreevastav does not explicitly disclose obtaining device data from a SMF or IMS.
Aksu discloses obtaining device data from a SMF or IMS (Para.[0027]  Referring to FIG. 3A, according to an exemplary scenario, SMF 265 may perform a packet data unit (PDU) session procedure 305. The PDU session procedure may include binding a service data flow (SDF) to a 5G QoS flow based on QoS and service requirements. The PDU session procedure may also include assigning a QoS Flow Identifier (QFI) to the QoS flow and deriving a QoS profile. The QoS profile may identify the 5G QoS characteristics with a 5G QoS Identifier (5QI) and ARP parameters. The PDU session procedure may further include transmitting a PDU session message 307 to AMF 262. The PDU session message may include the QoS profile). 
Shreevastav and Aksu are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include obtaining data from an SMF as taught by Aksu in order to improve network resource utilization (Aksu Para.[0013]).
Shreevastav does not explicitly disclose high priority for emergency service, medium priority for commercial service, and low priority for non-commercial service.
Macmullan discloses high priority for emergency service, medium priority for commercial service, and low priority for non-commercial service (Para.[0004] When sharing spectrum, the users of the shared spectrum (e.g., federal and non-federal incumbent systems, access points of commercial cellular operators, etc.) should not interfere with one another, and in case of a usage conflict, higher priority users should be guaranteed access to the shared spectrum. In the 3.5 GHz band, the FCC has defined a three-tiered model of users, where incumbent users (e.g., federal and non-federal incumbent systems) are positioned at the top tier and have the highest priority, while public users (e.g., commercial cellular operators, emergency vehicles, police, etc.) are positioned at either a middle tier or a bottom tier. Specifically, some public users may obtain higher priority under a Priority Access License (“PAL”) and be positioned in the middle tier and have medium priority, while other public users may operate without a license under General Authorized Access (“GAA”) and be positioned in the bottom tier and have the lowest priority).
Shreevastav and Macmullan are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include high priority for emergency, medium priority for commercial and low priority for non-commercial as taught by Macmullan in order to manage spectrum sharing and interference (Macmullan Para.[0002]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav in view of Carames as applied to claim 1 above, and further in view of Macmullan.
Re claim 8:
As discussed above, Shreevastav in view of Carames meets the limitations of the parent claims.
Shreevastav does not explicitly disclose wherein the service includes one of an emergency service, a commercial service, and a non-commercial service, and wherein each NB-loT device is categorized into one of the multiple priority levels based on the service of a respective NB- loT device.
Macmullan discloses wherein the service includes one of an emergency service, a commercial service, and a non-commercial service, and wherein each NB-loT device is categorized into one of the multiple priority levels based on the service of a respective NB- loT device (Para.[0004] When sharing spectrum, the users of the shared spectrum (e.g., federal and non-federal incumbent systems, access points of commercial cellular operators, etc.) should not interfere with one another, and in case of a usage conflict, higher priority users should be guaranteed access to the shared spectrum. In the 3.5 GHz band, the FCC has defined a three-tiered model of users, where incumbent users (e.g., federal and non-federal incumbent systems) are positioned at the top tier and have the highest priority, while public users (e.g., commercial cellular operators, emergency vehicles, police, etc.) are positioned at either a middle tier or a bottom tier. Specifically, some public users may obtain higher priority under a Priority Access License (“PAL”) and be positioned in the middle tier and have medium priority, while other public users may operate without a license under General Authorized Access (“GAA”) and be positioned in the bottom tier and have the lowest priority).
Shreevastav and Macmullan are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include high priority for emergency, medium priority for commercial and low priority for non-commercial as taught by Macmullan in order to manage spectrum sharing and interference (Macmullan Para.[0002]).

Claim(s) 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav.
Re claim 11:
Shreevastav discloses associate the multiple NB-loT device with a priority level of a hierarchy of priority levels (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0101] Table QoS/Priority (1 to 10) and Dedicated Resource need DL/UL (low 5 SF, medium 10 SF, high 20 SF)); 
cause the NB-loT device to intermittently connect to the wireless network in accordance with a connectivity schedule (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs and Para.[0100]  For the fixed wireless device 120 such as e.g. a stationary and/or semi-stationary NB-IoT device that sends data periodically, e.g. once every hour, day, week etc.), 
wherein the NB-loT device is caused to connect to the wireless network at unique times among multiple NB-loT devices of the wireless network in accordance with the priority level (Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs); and 
dynamically adjust the connectivity schedule based on a current condition of the wireless network (Para.[0130]  The eNB may provisionally change and reserve the NPRACH and scheduling resource over different time of the day. Or an operator may coordinate with the service providers to coordinate the behavior of such devices. This is an advantage since load balancing may be done by handling some of the traffic only during the less busy period also referred to as non-peak hours).
As shown above, Shreevastav discloses scheduling devices based on a device profile.  Shreevastav also discloses devices having different periodicity of data and resources needed.  Shreevastav does not explicitly disclose connect at unique times.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the devices are scheduled at unique times in order to avoid collision for accessing the network for data communication.
Re claim 15:
Shreevastav discloses wherein the connectivity schedule is based on a security profile of the NB-loT device, and wherein the security profile is indicative of either a high, medium, or low threat to the network by the NB-loT device (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0101] Table QoS/Priority (1 to 10) and Dedicated Resource need DL/UL (low 5 SF, medium 10 SF, high 20 SF)).
As shown above, Shreevastav discloses scheduling based on a device profile.  Shreevastav does not explicitly disclose schedule based on a security profile of high, medium or low threat. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to schedule based on security profile of high, medium, or low threat because devices are assigned security levels in order to restrict access to the network.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav in view of Macmullan.
Re claim 13:
As discussed above, Shreevastav meets the limitations of the parent claims.
Shreevastav does not explicitly disclose wherein the hierarchy of priority levels includes a high priority level associated with a critical service, a medium priority associated with a standard service, and a low priority level associated with a basic service for the multiple NB-loT devices.
Macmullan discloses wherein the hierarchy of priority levels includes a high priority level associated with a critical service, a medium priority associated with a standard service, and a low priority level associated with a basic service for the multiple NB-loT devices (Para.[0004] When sharing spectrum, the users of the shared spectrum (e.g., federal and non-federal incumbent systems, access points of commercial cellular operators, etc.) should not interfere with one another, and in case of a usage conflict, higher priority users should be guaranteed access to the shared spectrum. In the 3.5 GHz band, the FCC has defined a three-tiered model of users, where incumbent users (e.g., federal and non-federal incumbent systems) are positioned at the top tier and have the highest priority, while public users (e.g., commercial cellular operators, emergency vehicles, police, etc.) are positioned at either a middle tier or a bottom tier. Specifically, some public users may obtain higher priority under a Priority Access License (“PAL”) and be positioned in the middle tier and have medium priority, while other public users may operate without a license under General Authorized Access (“GAA”) and be positioned in the bottom tier and have the lowest priority).
Shreevastav and Macmullan are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include high priority for emergency, medium priority for commercial and low priority for non-commercial as taught by Macmullan in order to manage spectrum sharing and interference (Macmullan Para.[0002]).
Re claim 14:
As discussed above, Shreevastav meets the limitations of the parent claims.
Shreevastav does not explicitly disclose wherein the hierarchy of priority levels a high priority level for an emergency service, a medium priority category for a commercial service, and a low priority level for a non-commercial service.
Macmullan discloses wherein the hierarchy of priority levels a high priority level for an emergency service, a medium priority category for a commercial service, and a low priority level for a non-commercial service (Para.[0004] When sharing spectrum, the users of the shared spectrum (e.g., federal and non-federal incumbent systems, access points of commercial cellular operators, etc.) should not interfere with one another, and in case of a usage conflict, higher priority users should be guaranteed access to the shared spectrum. In the 3.5 GHz band, the FCC has defined a three-tiered model of users, where incumbent users (e.g., federal and non-federal incumbent systems) are positioned at the top tier and have the highest priority, while public users (e.g., commercial cellular operators, emergency vehicles, police, etc.) are positioned at either a middle tier or a bottom tier. Specifically, some public users may obtain higher priority under a Priority Access License (“PAL”) and be positioned in the middle tier and have medium priority, while other public users may operate without a license under General Authorized Access (“GAA”) and be positioned in the bottom tier and have the lowest priority).
Shreevastav and Macmullan are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include high priority for emergency, medium priority for commercial and low priority for non-commercial as taught by Macmullan in order to manage spectrum sharing and interference (Macmullan Para.[0002]).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shreevastav in view of Carames as applied to claim 16 above, and further in view of Aksu.
Re claim 17:
As discussed above, Shreevastav in view of Carames meets the limitations of the parent claims.
Shreevastav further discloses (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs); and
provide the device-specific data for the (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs).
Shreevastav does not explicitly disclose a SMF obtains and provides to the PCF.
Aksu discloses a SMF obtains device data and provides the device data (Para.[0027]  Referring to FIG. 3A, according to an exemplary scenario, SMF 265 may perform a packet data unit (PDU) session procedure 305. The PDU session procedure may include binding a service data flow (SDF) to a 5G QoS flow based on QoS and service requirements. The PDU session procedure may also include assigning a QoS Flow Identifier (QFI) to the QoS flow and deriving a QoS profile. The QoS profile may identify the 5G QoS characteristics with a 5G QoS Identifier (5QI) and ARP parameters. The PDU session procedure may further include transmitting a PDU session message 307 to AMF 262. The PDU session message may include the QoS profile). 
Aksu does not explicitly disclose providing the device data to the PCF. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the SMF to provide the device data to the PCF because a PCF is in charge of policy decisions.
Shreevastav and Aksu are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include an SMF obtaining and providing device data as taught by Aksu in order to improve network resource utilization (Aksu Para.[0013]).
Re claim 18:
As discussed above, Shreevastav in view of Carames meets the limitations of the parent claims.
Shreevastav further discloses (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs); and
provide the device-specific data for the (Fig.2 ref. 122 and 120 are multiple NB-IoT devices and Para.[0055]  A static configuration may exist in the network node 110, 130 e.g. an MME or an access point such as an eNB which e.g. will define the fixed wireless device, it's location, data generation intervals and priority etc. This configuration may be used as a guide to RRM algorithm in RAN, e.g. the network node 110 such as the eNB to plan its resources and Para.[0123]  E.g. the network node 110, 130 co-ordinates the UL/DL data scheduling of the wireless device 120, 122 such as NB-IoT devices and configures it in the network node 110, 130 such as the eNB with the priority, TA, periodicity of data and resource needs).
Shreevastav does not explicitly disclose an IMF obtains and provides to the PCF.
Aksu discloses a SMF obtains device data and provides the device data (Para.[0027]  Referring to FIG. 3A, according to an exemplary scenario, SMF 265 may perform a packet data unit (PDU) session procedure 305. The PDU session procedure may include binding a service data flow (SDF) to a 5G QoS flow based on QoS and service requirements. The PDU session procedure may also include assigning a QoS Flow Identifier (QFI) to the QoS flow and deriving a QoS profile. The QoS profile may identify the 5G QoS characteristics with a 5G QoS Identifier (5QI) and ARP parameters. The PDU session procedure may further include transmitting a PDU session message 307 to AMF 262. The PDU session message may include the QoS profile). 
Aksu does not explicitly disclose an IMS obtaining and providing the device data to the PCF. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for to use an IMS because the IMS provides similar functionality as an SMF to provide the device data to the PCF because a PCF is in charge of policy decisions.
Shreevastav and Aksu are analogous because they pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shreevastav to include an IMF obtaining and providing device data as taught by Aksu in order to improve network resource utilization (Aksu Para.[0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471